DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/07/2020.  These drawings are acceptable for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
dot product processing component" and “data alignment component" in Claim 1, and “selection logic component” in Claim 13 (but not in Claim 14, because Claim 14 recites sufficient structure for this functional limitation). Specific structures for “dot product processing component" (Fig 2 and Par [0022]), “data alignment component" (Par [0017] and [0035]) and “selection logic component” (Claim 14) are found in the application. 
The “dot product processing component" is specified to contain control logic and the processing unit that contains combinations of vector multiplier units and vector adder units. 
The “data alignment component” is being interpreted as the structure described in the instant specification, to include a multiplexer configured to route dot product results and a bit shifter configured to receive a routed dot product result. The data alignment component also includes the selection logic component (below) that comprises multiplexers to select data modification.  All these multiplexers reside in 408, which is between the dot product processing component and the accumulator of Fig 4. The data alignment component also includes an adder/subtractor.
The “selection logic component” is being interpreted to cover multiplexers to select a data modification based at least in part on an iteration count.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims recite summing the modified results to at least in part determine a sum of the group of values. 
It is always the case in the instant invention that one of the values being added is never shifted or otherwise modified, because it is already data aligned, before being summed (Par [0037], [0039]). Therefore, the claim language “summing the modified results to at least in part determine a sum of the group of values” is inconsistent with the specification. This is rendered unclear and indefinite. See MPEP 2173.03. 

Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

As per Claim 14,
The claim recites “the selection logic component includes one or more multiplexers”. However, as described above with respect to claims 1 and 13, the claim limitation falls under 112(f), and the “selection logic component” is being interpreted to cover multiplexers. Therefore, Claim 14 fails to further limit (and may broaden, due to the recitation of “one or more” multiplexers) the subject matter of the claim upon which it depends.


As per Claim 15,
The claim recites “the data alignment component includes a bit shifter”. However, as described above, the claim limitation falls under 112(f), and the “data alignment component” is being interpreted to cover all of a) one or more multiplexers, b) a bit shifter, and c) a subtractor or an adder’. Claim 15 has dependency upon Claim 1, where this is already interpreted, so Claim 15 does not constitute any further limitations.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 19, 

Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Representing values using a second number of bits greater than the first number of bits comprises performing mathematical calculations.  Calculating a dot product of two elements also comprises mathematical calculations.  Calculating mathematical results such as a dot product of the first group of elements with the second group of elements comprises a high-level of generality, i.e. as a generic computer instruction performing generic computer functions such as mathematical calculations. Moreover, comparing numbers of bits and calculating a dot product cover performance of the steps in the mind, or with pen and paper.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim fails to include any detail as to the instruction’s structure, or how it specifically functions to perform the recited calculations.  No limitations integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, executing an instruction to perform the claimed mathematical 

As per Claim 20, 
it recites “each value of a group of values stored in the first storage unit is represented using a second number of bits greater than the first number of bits”, “each value of the second group of values is either a zero value or a one value” and also “calculating a dot product of the first group of elements with the second group of elements”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Representing values using a second number of bits greater than the first number of bits comprises performing mathematical calculations. Checking each data value if it is a zero value or a one value comprises performing mathematical calculations. Calculating a dot product of two elements also comprises mathematical calculations. Calculating mathematical results such as a dot product of the first group of elements with the second group of elements comprises a high-level of generality, i.e. as a 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim fails to include any detail as to the instruction’s structure, or how it specifically functions to perform the recited calculations.  No limitations integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, executing an instruction to perform the claimed mathematical steps on an operand amounts to no more than merely adding generic computer components to implement the abstract idea. Mere mathematical ideas, methods and formulas cannot provide an inventive concept.  Moreover, generally accessing data for use in the recited judicial exception represents mere data gathering and is insignificant extra-solution activity.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routing, and conventional.  See MPEP 2106.05(d)(II) for “receiving results associated with the calculated dot product; modifying one or more of the results of the calculated dot product; and summing the modified results to at least in part determine a sum of the group of values”.  Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.


Allowable Subject Matter
The following are statements of reasons for the indication of allowable subject matter:  

Claim 1 is allowed.
Dulong (US 5793661) teaches
a dot product processing component configured to calculate a dot product of a first group of elements stored in a first storage unit with a second group of elements (Fig 13A, Col 4 Line 36 “performing a dot-product of the first set of values and the second set of values”, and Col 6 Line 21 “storage areas (e.g. memory addresses. registers, etc.)”, where Dulong’s “set” teaches the instant claim’s “group”. Fig 13A discloses segmented set of data value (A1, A2) composed of elements A1 and A2, operated with (B1, B2) composed of elements B1 and B2; and (A3, A4) composed of elements A3 and A4, operated with (B3, B4); resulting in A1B1+A2B2 and A3B3+A4B4), 
each element of the first group of elements is represented using a first number of bits (Fig 13A, Col 1 Line 33 “A packed data format is one in which the bits typically used to represent a single value are broken into a number of fixed sized data elements”, Col 4 Line 23 “This method includes performing a packed multiply add on a first set of values packed into a first source” and Col 17 Line 42 “four data elements is shown with reference to FIGS. 12-14. In this embodiment, the four data elements of each set are assumed to be packed into individual sources such as Source1 and Source2 illustrated in FIG. 13a”, so the first number of bits is the width of the elements); 
each value of a group of values stored in the first storage unit is represented using a second number of bits greater than the first number of bits (Fig 13A, Col 17 Line 43 ”the four data elements of each set are assumed to be packed into individual sources such as Source1 and Source2 illustrated in 
each value of the group of values is stored as split segments across more than one element of the elements of the first group of elements (Fig 13A, where data segments are shown as an exemplary embodiment, e.g., value (A1, A2) split into elements A1 and A2, value (A3, A4) split into elements A3 and A4, and etc., and Col 17 Line 43 “the four data elements of each set are assumed to be packed into individual sources Such as Source1 and Source2 illustrated in FIG. 13a. Because all of the four data elements of each set are packed into the two sources at step 1202, only a single multiply–add instruction is required for multiplying and adding each Subset of the sets. This is shown in FIG. 13a“); 

The claim recites “a data alignment component configured to receive results of the dot product processing component and modify one or more of the results of the dot product processing component”.  This limitation is being interpreted under 35 USC 112(f) as explained in the above claim interpretation section.
The claim also recites “an accumulator configured to sum outputs of the data alignment component to at least in part determine a sum of the group of values”.
No references teach such an embodiment, or render it obvious.

Claims 2-13 and 16-18 are allowed due to their dependency upon Claim 1.

Claims 14-15 would be allowable due to their dependency upon Claim 1, if the rejections under 112(d) were overcome.

Claims 19-20 would be allowable, if the rejections under 112(b) and 101 were overcome.
These claims recite limitations similarly to Claim 1, i.e., modifying one or more of the results of the calculated dot product; and summing the modified results to at least in part determine a sum of the group of values. Therefore, claims 19-20 would be allowable, if the rejections under 112(b) and 101 were overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUL YOUNG LEE whose telephone number is (571) 272-0970. The examiner can normally be reached 10 AM - 6 PM EST.

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 
Karaki (US20060106903) discloses a very-high-precision large-digit data processor with the physical limits of the arithmetic unit (Par [0012] “In this configuration, the large-number-of-digit value is processed N bit by N bit from the least significant bit so that the arithmetic unit can deal with an unlimited-number-of-digit value of extremely high precision even with the physical limits of the arithmetic unit and compilers. Even with such a simple configuration, high-precision computation can be done”),  by splitting up the first and the second operands into N-bit operands in the LSB-first order, using a commonly available and limited size of N-bit arithmetic unit in sequence, and also through modifications with mux-ing (Par [0009] According to a first aspect of the invention, an arithmetic unit of arbitrary precision includes a main processing unit and an N-bit arithmetic unit (where N is a natural 

Landers (US 6247036) discloses configuring a data alignment logic for intermediate computation results, with a shifter, an adder, and multiplexers (Landers Fig 13 with a selector which contains multiplexers taking signals from adder of Fig 7 and shifter of Fig 8, and Col 11 Line 45 ”Referring now to FIG. 13, there is illustrated a block diagram of the output selector 76. The output selector 76 is comprised of two multiplexers, a 4-input multiplexer 202 and a 6-input multiplexer 204. Both multiplexers 202 and 204 receive the outputs from the Adder 70, Logic Unit 72 and Shifter 74 on the respective 16-bit buses. The output of multiplexer 202 is input to a register 206, the output thereof providing the 16-bit signal for the OutRegA output on bus 82”). 

Pillai (US 20180225093) discloses a wide data handling in computing devices, which reveals a wide floating-point data being used as operands through a piecewise linear log approximation circuit 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH E VICARY/Primary Examiner, Art Unit 2182